DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is responsive to communication filed on 05/04/2021. Claim(s) 1-20 are currently pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9, 12, 14 & 18-19 have been considered but are not persuasive. 
Applicant's arguments filed on 05/04/2021, Page(s) 8-13 in regards to Claim(s) 1 have been fully considered but they are not persuasive. 
In response to the Applicant’s Argument, the Examiner respectfully disagrees with the Argument/Remarks and Presents and updated Analysis in this current Official Correspondence. 
GHARE teaches, suggests and describes detailed methodology similar in concept and scope to the stated claim limitation that includes a client execution environment. The client execution environment allows for the hosting and execution of service provided services by a provider network.  (GHARE; ¶ [0033]-[0037])
Furthermore, GHATE discloses the sending of multiples data streams in various data formats. Networked devices send the data streams. (GHARE ¶ [0002], [0018]-[0021]). 
Therefore, GHARE teaches the broadly claimed limitation “a local execution environment for a provider network that is implemented within a client network,..” & 
Van Wie teaches, suggests and describes detailed methodology similar in concept and scope to the stated claim limitation that includes a client within a network of communication nodes and devices. The embodiment(s) detail the reestablishment of connection between a client and interconnected devices in which services/function are provided to a client device. (Van Wie ¶ [0060], [0077]-[0078])
Claim 5 & 14 are not persuasive based on the same reasoning as Claim 1 mentioned above. 
Therefore, GHARE-Van Wie teaches the broadly claimed limitation of Claim(s) 1 thus the arguments is not persuasive and this Correspondence is made Final. 

Allowable Subject Matter
Claim(s) 2-4, 6-8, 10-11, 15-17 & 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 12, 14 & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHARE et al. (US 2017/0289240 A1) and further in view of Van Wie et al. (US 2010/0146085 A1). 
Re Claim 1, 5 & 14, GHARE teaches a system, comprising:   
at least one processor; and (GHARE; FIG. 1-10; ¶ [0070]-[0081]; A processor.) 
a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement a local execution environment for a provider network that is implemented within a client network, the local execution environment configured to: (GHARE; FIG. 1-10; ¶ [0070]-[0081]; A memory that stores a program for the execution of the embodiments, that contains client devices and various networks.) 
receive a plurality of different data streams from a plurality of different devices in the client network; (GHARE; FIG. 1-3; ¶ [0014]-[0027], [0028]-[0042]; The sending of a plurality of different data stream to different client devices.) 
store the plurality of different data streams; (GHARE; FIG. 1-10; ¶ [0015], [0021]-[0034], [0069]-[0075]; The storing of data streams.) 

obtain a next portion of data stored for the selected data stream to send to the target service; and (GHARE; FIG. 1-4; ¶ [0030], [0042]-[0045]; The embodiment(s) partitions stream and sends the partition stream to devices.) 
send the next portion of data to the target service in the provider network according to an interface for the target service. (GHARE; FIG. 1-5; ¶ [0028]-[0032], [0036]-[0039], [0042]-[0045], [0049]-[0050]; The embodiment(s) partitions stream and sends the partition stream to devices according to programmatic interfaces.)
GHARE does not explicitly suggest reestablish a network connection between the local execution environment and a target service in the provider network;
However, in analogous art, Van Wie teaches reestablish a network connection between the local execution environment and a target service in the provider network; (Van Wie; FIG. 1; ¶ [0009]-[0014], [0077]-[0078]; The embodiment(s) detail a reconnection mechanism when a stream being provided to a client device fails.) 
It would have been obvious to one of an ordinary skill in in art before the effective filing date of the claimed invention to modify GHARE in view of Van Wie to reestablish a network connection between environments for the reasons of implementing a method that automatically reestablished a connection between a local and remote network when a first connect fails. (Van Mire Abstract & Summary) 

GHARE-Van Wie discloses the method of claim 5, wherein sending the next portion of data from the computing device to the data stream destination comprises sending the next portion as part of a batch of portions of data from the selected data stream. (GHARE; FIG. 1-2; ¶ [0030], [0042]; The system includes stream partitioning.) 

Re Claim 12, GHARE-Van Wie discloses the method of claim 5, further comprising: 
receiving, at the edge device, one or more requests to specify the export configuration from one of the client devices. (Van Wie; FIG. 1; ¶ [0079], [0081]-[0083], [0087], [0191]-[0197]; The sending of configuration data.) 

Re Claim 18, GHARE-Van Wie discloses the one or more non-transitory, computer-readable storage media of claim 14, wherein the export configuration specifies the data stream destination of the remote network. (Van Wie; FIG. 1-11; ¶ [0190]-[0211], [0281]-[0297]; The configuration data/information include target and client information.) 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHARE et al. (US 2017/0289240 A1), in view of Van Wie et al. (US 2010/0146085 A1) and further in view of Bouis et al. (US 6,741,608 B1). 
Re Claim 13, GHARE-Van Wie discloses the method of claim 12, yet does not explicitly suggest wherein sending the next portion of data from the edge device to the 
However, in analogous art, Bouis teaches wherein sending the next portion of data from the edge device to the data stream destination comprises formatting the next portion of data according to an interface for the data stream destination. (Bouis; FIG. 1-6; Summary, Col. 5 Ln. 52 – Col. 6 Ln. 37; The embodiment(s) detail the converting of streaming from one formation to a different destination format.) 
It would have been obvious to one of an ordinary skill in in art before the effective filing date of the claimed invention to modify GHARE-Van Wie in view of Bouis to format portions of a data stream for the reasons of creating a configurable system for formatting portion of a stream to a destination format. (Bouis Abstract & Summary)

Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.